Citation Nr: 0714159	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-41 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to January 
1997.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran appeared and testified at a personal hearing in 
January 2007 before the undersigned Veterans Law Judge, 
sitting at Portland, Oregon.


FINDINGS OF FACT

1.  Service connection is in effect for chronic lumbar 
strain, rated as 40 percent disabling; gastroesophageal 
reflux disease (GERD), rated as 30 percent disabling; asthma, 
rated as 30 percent disabling; status post clavicle resection 
of the right shoulder, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; bilateral hearing 
loss, rated as 0 percent disabling; scar of the left first 
toe, rated as 0 percent disabling; and thoracic strain, rated 
as 0 percent disabling; with a combined disability rating for 
all service-connected disabilities of 80 percent.

2.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether his service-
connected disabilities are of such severity as to render him 
unable to obtain or maintain substantially gainful 
employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

A September 2002 letter satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letter 
informed the veteran of what evidence was needed to establish 
the benefits sought (TDIU), of what VA would do or had done, 
and what evidence he should provide, informed the veteran 
that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claim.

Because the full benefits sought on appeal (TDIU) are being 
granted by this Board decision, no further notice or 
assistance to the appellant is required.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with this issue 
because of the favorable nature of the Board's decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be 
considered as one disability.  See 38 C.F.R. § 4.16(a).  

The veteran meets the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  Service 
connection is in effect for chronic lumbar strain, rated as 
40 percent disabling; gastroesophageal reflux disease (GERD), 
rated as 30 percent disabling; asthma, rated as 30 percent 
disabling; status post clavicle resection of the right 
shoulder, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; bilateral hearing loss, rated as 0 
percent disabling; scar of the left first toe, rated as 0 
percent disabling; and thoracic strain, rated as 0 percent 
disabling.  The combined disability rating for all service-
connected disabilities is 80 percent.  As a result, the 
schedular requirements for the assignment of a TDIU are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Having met the objective criteria, the remaining question is 
whether the veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  On this 
question, a September 2004 VA orthopedic examination report 
reflects the examiner's findings that, although the examiner 
could not point to objective findings to support the 
veteran's subjective reports of inability to tolerate 
prolonged sitting, such inability to sit for a prolonged 
period of time was consistent with inability to be employable 
in any form of clerical work requiring sitting at a desk or 
computer.  Although this VA examiner could not point to 
specific objective evidence, the Board notes that the 
veteran's chronic lumbar strain has been rated as 40 percent 
disabling under prior rating criteria (Diagnostic Code 5295 
in effect prior to September 26, 2003) that reflects VA's 
finding that the lumbar strain more nearly approximated the 
highest disability rating for severe lumbosacral strain.  

The medical evidence otherwise shows that the veteran's 
service-connected chronic lumbar strain manifests low back 
pain and limitation of motion, including limitations of 
prolonged sitting or standing, and some flare-ups of 
symptoms.  The service-connected GERD has manifested stomach 
pain, vomiting, and hematemesis.   The service-connected 
asthma has manifested chest pain, tightness, coughing, and 
shortness of breath, for which the veteran uses oral 
inhalers.  The service-connected status post clavicle 
resection of the right shoulder has manifested limitations of 
motion of the shoulder due to pain on motion.  The service-
connected tinnitus has manifested constant bilateral 
tinnitus, described as constant ringing in the ears.   

The veteran's employment history reflects no recent 
substantially gainful employment, but only employment under 
vocational programs, and only part-time work of about 15 
hours per week.  The veteran undertook training in computer 
technology as part of a work-study program, but the 
complaints of low back pain related to the low back show 
prolonged sitting are inconsistent with such sedentary 
employment. 

On the occasion of a hearing on appeal in January 2007, the 
testified that he experiences severe back pain after 
prolonged standing or sitting, any form of jarring as in 
missing a step, a descending step, stepping off the curb 
unexpectedly or riding in a vehicle over rough roads.  It was 
pointed out that the veteran was taking medication.  The 
veteran further noted that after taking the medication he 
experiences trouble remembering and concentrating.  

In reaching a determination in this situation, the analysis 
of the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993), 
must be considered.  The Court held that in order for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which takes his case outside the norm with respect to a 
similar level of disability under the rating schedule.  38 
C.F.R. 
§§ 4.1, 4.15 (2005).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  

When the veteran's combination of physical limitations for 
employment due to service-connected disabilities are 
considered in conjunction with his prior work history as an 
automobile mechanic and jet engine mechanic, the Board finds 
that the evidence for and against the veteran's claim for 
TDIU is in relative equipoise on the question of whether the 
combination of physical disabilities renders the veteran 
unable to obtain or maintain substantially gainful 
employment.  For these reasons, and resolving any reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for a TDIU due to service-connected disabilities 
have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 




ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits. 


____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


